2014 UT App 252
_________________________________________________________

                THE UTAH COURT OF APPEALS

                   CHADWICK S. LAW,
                       Petitioner,
                            v.
  DEPARTMENT OF WORKFORCE SERVICES, WORKFORCE APPEALS
    BOARD, AND PAUL HIGLEY FIELD WELDING & ERECTION,
                     Respondents.

                        Per Curiam Decision
                          No. 20140657-CA
                       Filed October 23, 2014

                 Original Proceeding in this Court

                Chadwick S. Law, Petitioner Pro Se

        Suzan Pixton, Attorney for Respondent Workforce
                         Appeals Board

    Before JUDGES JAMES Z. DAVIS, MICHELE M. CHRISTIANSEN,
                     and KATE A. TOOMEY.


PER CURIAM:

¶1    Chadwick S. Law petitions for review of the Workforce
Appeals Board’s (Board) order affirming the denial of unemploy-
ment benefits. We decline to disturb the Board’s decision.

¶2     An agency’s factual determinations will not be disturbed if
they are supported by substantial evidence. Murray v. Utah Labor
Comm’n, 2013 UT 38, ¶ 19, 308 P.3d 461. The denial of benefits is a
“mixed question of law and fact.” Id. ¶ 34. Where a determination
of benefits is fact intensive and requires the fact-finder to assess the
credibility of witnesses, the agency’s decision is entitled to defer-
ence. Id. ¶¶ 36–38.
              Law v. Department of Workforce Services


¶3      Law quit his job as a welder by walking off the job site after
telling the general contractor that his coworkers were using drugs
on site and were intoxicated. Law did not tell his employer, Paul
Higley Field Welding & Erection (Employer), either that he was
quitting or that he suspected drug use by his coworkers. After Law
reported his suspicions to the general contractor, Employer was
suspended from the work site. The entire crew was immediately
sent for drug testing. The results for the crew came back negative
and Employer was permitted back on the job.

¶4     Law filed for unemployment benefits. The Department of
Workforce Services denied benefits because it found that Law had
voluntarily quit without good cause. An administrative law judge
(ALJ) affirmed the denial of benefits. The Board then affirmed the
ALJ’s decision, again finding that Law quit without good cause
because he had not told Employer about his concerns.

¶5     A claimant is disqualified from benefits if he quits volun-
tarily without good cause. Utah Code Ann. § 35A-4-405(1)(a)
(LexisNexis 2011). “To establish good cause, a claimant must show
that continuing the employment would have caused an adverse
effect which the claimant could not control or prevent. The
claimant must show that an immediate severance of the employ-
ment relationship was necessary.” Utah Admin. Code R994-405-
102. An adverse effect must be such a hardship that it outweighs
the benefits of remaining employed, and may include actual or
potential physical harm caused or aggravated by the employment.
Id. R994-405-102(1)(a). Law asserts that his concerns about working
with intoxicated coworkers is evidence of potential physical harm
that justified his quitting.

¶6     However, to establish good cause the adverse effect must
also have been something beyond a claimant’s ability to control or
prevent. “Even though there is evidence of an adverse effect on the
claimant, good cause will not be found if the claimant . . . did not
give the employer notice of the circumstances causing the hardship
thereby depriving the employer of an opportunity to make changes




20140657-CA                       2                2014 UT App 252
              Law v. Department of Workforce Services


that would eliminate the need to quit.” Id. R994-405-102(1)(b). It is
undisputed that Law did not notify Employer of his concerns,
thereby depriving Employer of the opportunity to address those
concerns and correct any problem. Accordingly, Law has not
established good cause for quitting.

¶7     Where good cause has not been established, “the equity and
good conscience standard must be considered. . . . If there are
mitigating circumstances, and a denial of benefits would be
unreasonably harsh or an affront to fairness, benefits may be
allowed.” Id. R994-405-103(1). However, under this standard, a
claimant must have acted reasonably in quitting. Id. A claimant’s
actions may be reasonable “if the decision to quit was logical,
sensible, or practical.” Id. R994-405-103(1)(a).

¶8      The Board determined that Law’s action was not reasonable
because he had other rational choices that would have permitted
him to remain employed. He could have reported his concerns to
Employer. At a minimum, he could have returned to work after
telling the general contractor of his concerns and could have been
tested with the other employees. The general contractor took
immediate action and required the entire crew to test. Law would
still have a job if he had returned to the work site.

¶9      The Board’s findings of fact are supported by substantial
evidence. There is no dispute that Law walked off the job and did
not tell Employer about his suspicions. Paul Higley’s testimony at
the hearing was that the crew tested negative for any drugs and
was permitted to return to work after the test results came back.
Based on the facts established, the Board’s determination that Law
did not act reasonably is rational. We decline to disturb the Board’s
decision.




20140657-CA                      3                2014 UT App 252